        Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

SCOTT SOLOMON,

             Plaintiff,

v.
                                              No. 1:19-cv-06823
AMERICAN FEDERATION OF                        Judge
STATE,
COUNTY AND MUNICIPAL
EMPLOYEES, DISTRICT
COUNCIL 37,
AFL-CIO,


             Defendant.


                 MOTION FOR ADMISSION PRO HAC VICE

      Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the

Southern and Eastern Districts of New York, Jeffrey M. Schwab hereby moves this

Court for an Order for admission to practice Pro Hac Vice to appear as counsel for

in the above-captioned action. I am in good standing of the bar of the state of

Illinois and there are no pending disciplinary proceedings against me in any state

or federal court. I have never been convicted of a felony. I have never been

censured, suspended, disbarred or denied admission or readmission by any court. I

have attached the affidavit pursuant to Local Rule 1.3.
        Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 2 of 7




Dated: July 22,
            23, 2019

                                   /s/ Jeffrey M. Schwab
                                   Jeffrey M. Schwab
                                   Liberty Justice Center
                                   190 South LaSalle Street, Suite 1500
                                   Chicago, Illinois 60603
                                   Phone: (312) 263-7668
                                   jschwab@libertyjusticecenter.org

                                   Lead Counsel for Plaintiff
          Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 3 of 7




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

SCOTT SOLOMON,

              Plaintiff,

V
                                              No.
AMERICAN FEDERATION OF                        Judge
STATE,
COUNTY AND MLINICIPAL
EMPLOYEES, DISTRICT
COLINCIL 37,
AFL-CIO,


              Defendant.



           AFFIDAVIT SUPPORTING ADMISSION PRO HAC VICE

I, Jeffrey M. Schwab, having been duly sworn, state the following:

    (A)       I have never been convicted of a felony.
    (B)       I have never been censured, disbarred, or denied admission or
              readmission by any court.
    (c)       I am not currently subject to any disciplinary proceedings against me

Dated: JuIy 22,2019


                                        Jeffrey        wab
                                        Liberty Justice Center
                                        190 SouthLaSalle Street, Suite 1500
                                        Chicago, Illinois 60603
                                        Phone: (312) 263-7668
                                       j schwab @1 ibertyj usticecenter.org


                                       Lead Couns   el   for Plaintiff
      Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 4 of 7




Subscribed and sworn before me


Y1
         rq         (date)




                             public si
                                                      JORDAN A. SPERANDO
                                                          OFFICIAL SEAL
                                                     Notary Public, State of llllnoie
                                                      My Commission Expires
                                                                    09,2021

                    (notary public name)




         L(         (notary public commis s ion expiration)
   Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 5 of 7




                   Certificate of Adm ission
                    To the Bar of lllinois
l, Carolyn Taft Grosboll, Clerk of the Supreme Court of lllinois, do hereby certify that



                               Jeffrey Michael Schwab


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this state; has duly taken the required oath to support the
coNsTlrurloN oF THE uNlrED STATES and of the srATE oF tLLlNotS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 1110912006 and is in good standing, so
far as the records of this office disclose.




                                         lN WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 12th day of
                                               July,2019.



                                                C^l"u^-f"g G"*eq
                                                                                 Clerk,
                                                Supreme Court of the State of lllinois
        Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 6 of 7




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

SCOTT SOLOMON,

            Plaintiff,

v.                                           No.
                                             Judge
AMERICAN FEDERATION OF
STATE, COUNTY AND
MUNICIPAL EMPLOYEES,
DISTRICT COUNCIL 37,
AFL-CIO,



            Defendant.


                 ORDER FOR ADMISSION PRO HAC VICE

The motion of Jeffrey M. Schwab for admission to practice Pro Hac Vice in the
above captioned matter is granted.

Applicant has declared that he is a member in good standing of the bar of the state
of Illinois and that his contact information is as follows:

                                      Jeffrey M. Schwab
                                      Liberty Justice Center
                                      190 South LaSalle Street, Suite 1500
                                      Chicago, Illinois 60603
                                      Phone: (312) 263-7668
                                      jschwab@libertyjusticecenter.org

Applicant having requested admission Pro Hac Vice to appear for all purposes for
plaintiff Scott Solomon in the above entitled petition,

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in
the above captioned case in the United States District Court for the Southern
        Case 1:19-cv-06823-GBD Document 4 Filed 07/23/19 Page 7 of 7




District of New York. All attorneys appearing before this court are subject to the
Local Rules of this Court, including the Rules governing discipline of attorneys.

Dated: _________, 2019


                                      United States District / Magistrate Judge
